DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Tachibana et al., (US 2010/0283447) in view of Maki et al., (US 6,515,568) not disclosing or suggesting, novel features of claims 1, 3, 4, 6-9, 11-20 and 22-24 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1, 3, 4, 6-9, 11-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil electronic component comprising: 
a body including ferrite; 
a coil portion embedded in the body; 
external electrodes connected to the coil portion; and 
a magnetic permeability adjusting layer disposed in the body and including ferrite having a Curie temperature lower than that of the ferrite included in the body, 
wherein each of the ferrite included in the body and the ferrite included in the magnetic permeability adjusting layer includes Ni-Zn-Cu-based ferrite, and 
the Curie temperature of the ferrite included in the magnetic permeability adjusting layer is 80°C to 120°C.  (Emphasis added).

Claims 3, 4, 6-9 and 11-16 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 17 recites, a coil electronic component comprising: 
a body including ferrite; 
a coil portion embedded in the body; 
external electrodes connected to the coil portion; and 
a first magnetic permeability adjusting layer and a plurality of second magnetic permeability adjusting layers disposed in the body, 
wherein the first magnetic permeability adjusting layer is disposed between the plurality of second magnetic permeability adjusting layers, and 
the plurality of second magnetic permeability adjusting layers include ferrite having a Curie temperature higher than that of ferrite included in the first magnetic permeability adjusting layer and lower than that of the ferrite included in the body.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 18-20 are allowed because each claim is directly or indirectly dependent of independent Claim 17.
Claim 22 recites, a coil electronic component comprising: 
a body including ferrite; 
a coil portion embedded in the body; 

a magnetic permeability adjusting layer disposed in the body and including ferrite having a Curie temperature lower than that of the ferrite included in the body, 
wherein each of the ferrite included in the body and the ferrite included in the magnetic permeability adjusting layer includes Ni-Zn-Cu-based ferrite, and 
the Curie temperature of the ferrite included in the body is 150°C to 200°C.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 23 and 24 are allowed because each claim is directly or indirectly dependent of independent Claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/11/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837